Citation Nr: 1204445	
Decision Date: 02/06/12    Archive Date: 02/16/12

DOCKET NO.  06-38 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a heart disorder other than Wolff Parkinson White Syndrome.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1943 to November 1945.

This appeal comes before the Board of Veterans Appeals (Board) from a January 2006 rating decision by the Regional Office (RO) in Winston-Salem, North Carolina. 

The Veteran presented testimony at a Travel Board hearing before the undersigned Acting Veterans Law Judge in August 2009.  A transcript of the hearing has been associated with the Veteran's claims folder.

A VA examination was provided in May 2011 in compliance with the April 2011Board remand; however, the Board determined that further development was necessary and a Veterans Health Administration (VHA) medical opinion was requested from a cardiologist, which was provided in October 2011.  The record as it stands is sufficient to decide these claims, as will be discussed in more detail below.


FINDING OF FACT

Based upon the preponderance of the competent and probative evidence of record, the Veteran's heart disorder is not related to military service or any incident thereof, nor does the objective evidence show a relationship between the service-connected anxiety disorder and the claimed heart disorder, based on either causation or aggravation.


CONCLUSION OF LAW

A heart disorder was not incurred in or aggravated by service and cannot be presumed to have been incurred or aggravated in service, nor is it due to, the result of, or aggravated by the Veteran's service-connected anxiety disorder.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2011). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1) (2010).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or SSOC.   Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

The U.S. Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In this case, the appellant has not demonstrated any prejudicial or harmful error in VCAA notice and, as discussed herein, the Board has not identified any. 

In August 2005, VA sent the Veteran a notice letter informing him of the types of evidence needed to substantiate his claim and its duty to assist him in substantiating his claim under the VCAA. This letter informed the Veteran that VA would assist him in obtaining evidence necessary to support his claim, such as medical records, employment records, or records from other Federal agencies.  He was advised that it is his responsibility to provide or identify, and furnish authorization where necessary for the RO to obtain any supportive evidence pertinent to his claim.  See 38 C.F.R. § 3.159(b)(1). 

The Board finds that the content of the letter provided to the Veteran complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify and assist.  It is therefore the Board's conclusion that he has been provided with every opportunity to submit evidence and argument in support of his claim, and to respond to VA notices. 

In addition, to whatever extent the decision of the Court in Dingess v. Nicholson, 19 Vet. App. 473 (2006) requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date, the Veteran was provided with this notice in March 2006. 

With regard to VA's duty to assist, the National Personnel Records Center (NPRC) has indicated that the Veteran's military service records were unavailable at the NPRC.  VA has a heightened obligation to assist the appellant in the development of his case, and to explain findings and conclusions, as well as carefully consider the benefit of the doubt rule when records in the possession of the government are presumed to have been destroyed.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  However, the threshold for allowance of a claim is not lowered and the need for probative medical nexus evidence causally relating the current disability at issue to service is not eliminated; rather, the Board's obligation to discuss and evaluate evidence is heightened.  Russo v. Brown, 9 Vet. App. 46 (1996). 

The Board finds that, based on the RO's efforts and the responses from the service department, it is reasonably certain that the Veteran's service treatment records (STRs) are no longer available and that further efforts to obtain those records would be futile.  38 U.S.C.A. § 5103A(b)(3)); see also Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991). 

VA obtained VA treatment records and private treatment records.  The Veteran also was afforded VA examinations in February 2010, July 2010, and May 2011 addressing the etiology of the disability on appeal.  A VHA medical opinion was also obtained in October 2011.  The examination reports and opinions obtained contain sufficient information to decide the issues on appeal, and further examination is not necessary.  See Massey v. Brown, 7 Vet. App. 204 (1994). 

Accordingly, we find that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claim under the VCAA, as to the issues decided in the present decision.  Therefore no useful purpose would be served in remanding this matter for yet more development. Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefits flowing to the Veteran.  The Court of Appeals for Veteran Claims has held that such remands are to be avoided.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II.  Applicable Law and Analysis

Service connection may be granted for disability which is the result of disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303(a) (2011). 

Where there is a chronic disease shown as such in service or within the presumptive period under 38 C.F.R. § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  This rule does not mean that any manifestation in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b). 

Service connection may be granted for disease that is diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d). 

The Court of Appeals for Veterans Claims has held that, in order to prevail on the issue of service connection, there must be: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may also be granted for disability which is proximately due to or the result of service-connected disability.  38 C.F.R. § 3.310(a); see Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  An increase in severity of a non- service-connected disorder that is proximately due to or the result of a service-connected disability, and not due to the natural progress of the non-service-connected condition, will be service connected.  Aggravation will be established by determining the baseline level of severity of the non- service-connected condition and deducting that baseline level, as well as any increase due to the natural progress of the disease, from the current level.  38 C.F.R. § 3.310(b). 

The Board notes that 38 C.F.R. § 3.310, above, the regulation which governs claims for secondary service connection, was amended during the pendency of this claim and appeal.  71 Fed. Reg. 52,744 (Sept. 7, 2006).  Although it was expected that the intended effect of the amendment was to conform VA regulations to the Allen decision, the regulatory amendment effectively resulted in a change in the law.  In this regard, while the overall intention of the amendment to 38 C.F.R. § 3.310(b) was to implement the Allen decision, the amended 38 C.F.R. § 3.310(b) clearly institutes additional evidentiary requirements that must be satisfied before aggravation may be conceded and service connection granted.  In addressing the imposition of this new evidentiary requirement, the regulatory comments cite to 38 U.S.C.A. § 501 as the supporting authority, and not Allen.  See 71 Fed. Reg. at 52,744-45.  The present case predates the regulatory change.  Consequently, the Board will apply the older version of 38 C.F.R. § 3.310, which is more favorable to the claimant because it does not require the establishment of a baseline before an award of service connection may be made.

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant). 

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence, which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran seeks service connection for a heart disorder other than Wolff Parkinson White Syndrome.  He was denied service connection for Wolff Parkinson White Syndrome by the Board in June 2010.  His claim also includes a theory of entitlement on a secondary basis to his service-connected anxiety disorder.  It is noted that in June 2010 the Veteran was service-connected for anxiety disorder at 10 percent disability rating, effective October 8, 2003. 

According to the evidence of record, the first post service evidence of a heart disorder was noted in November 1964 inpatient discharge summary letter, which reflects the Veteran had been in the emergency room earlier that year for complaints of chest pain and shortness of breath.  He gave a history of having similar episodes in the past since adulthood, which was believed to be episodes of paroxysmal auricular tachycardia.  He reported receiving treatment on and off.  Serial cardiograms showed basic Wolff Parkinson White pattern.  The diagnosis was paroxysmal auricular tachycardia, with Wolff Parkinson White syndrome, and possible ventricular tachycardia. 

Private treatment records dated from 1976 to 1985 note that the Wolff Parkinson White Syndrome with episodes of paroxysmal tachycardia and congestive failure were noted but then suppressed with medication.  A March 1985 private hospital discharge summary notes a diagnosis of double vessel coronary atherosclerotic disease with ischemic heart disease. 

A September 2001 private treatment record shows a history of developing sudden chest pain.  A May 2002 private treatment record shows a diagnosis of coronary artery disease with extremity edema. 

In a November 2003 psychiatric evaluation report, Dr. H. E. B. stated that the Veteran had cardiac arrhythmia which was problematic over the years and has been closely tied to the anxiety disorder.  Dr. H. E. B. noted that the Veteran reported that the cardiac arrhythmia began soon after service separation.  Anxiety disorder with phobia was diagnosed.  In a December 2003 statement, the Veteran stated that he had shortness of breath and heart palpitations since service.  In the February 2010 VA examination, a history of hypertensive heart disease, heart rhythm disturbance and angina was noted.  However, although the examiner noted this history, the examination report/opinion focused on the diagnosis of Wolff Parkinson White Syndrome

Therefore, in June 2010, the Board determined that a remand was necessary on this issue for further development.  The Board found that a VA medical examination and opinion should be obtained to determine if the Veteran had a heart disability other than Wolff Parkinson White Syndrome, and if so, whether the disability was attributable to service. 

The Veteran was afforded such examination in July 2010.  During the VA examination, it was found that the Veteran had no other heart disease than Wolff Parkinson White Syndrome.  The examiner noted that there was no other heart condition or diagnosis present.  The examiner also stated that there is no documentation in the STRs or the claims file which is suggestive or diagnostic of any heart condition during or immediately after service, or any heart condition subsequently, caused or aggravated by service.  The examiner provided an opinion on why Wolff Parkinson White Syndrome was not related to the service connected anxiety disorder. 

However, in April 2011, the Board found that the July 2010 examination was inadequate because the examiner did not accurately report on the Veteran's history.  First, the examiner noted that the STRs showed no documentation of a heart condition.  However, as stated above, the STRs are not of record so a determination of what evidence was within the STRs cannot be made.  

Second, the examiner noted that there was no history of a heart condition other than Wolff Parkinson White Syndrome after service.  The Board found this erroneous, as the record shows findings of double vessel coronary atherosclerotic disease with ischemic heart disease/ ischemic cardiomyopathy on medical records dated from 1985 to 2004.  

The Veteran also submitted statements on his medical records that he had shortness of breath and heart palpitations since service.  Additionally, he submitted sworn testimony that he was treated for a heart disorder while he was still in service.  The Veteran's wife of sixty four years also testified that soon after service he had to go to the emergency room because of his heart problem.  Thus, the Board found that to state that there was no history of a heart disease after service was clearly inaccurate. 

Third, the July 2010 opinion still focused more on the Wolf Parkinson White Syndrome, when this claim has already been resolved.  As noted in the previous Board remand in June 2010, the issue was whether the Veteran has any heart disease other than Wolf Parkinson White Syndrome related to his military service. 

As such, the Board remanded the issue of entitlement to service connection for a heart disorder other than Wolff Parkinson White Syndrome.  In light of the historical record, which shows a history of heart disease, the Board determined that the July 2010 VA examiner's opinion needed further clarification.  Therefore, in April 2011 the Board requested a remand for the purpose of obtaining a VA examination where if a diagnosis of heart disease other than Wolff Parkinson White Syndrome is shown, a medical opinion should be provided to determine whether the Veteran's heart disease was caused or aggravated by the service connected acquired psychiatric disorder.

Subsequently, in May 2011, a VA examiner, upon review of the claims file but absent a physical examination of the Veteran, noted that the March 1985 cardiac evaluation reported a diagnosis of "double vessel coronary atherosclerotic disease with ischemic heart disease" as well as a diagnosis of Wolff Parkinson White Syndrome.  The examiner noted that subsequent notes mention the diagnosis of ischemic cardiomyopathy and noncritical coronary disease as well as Wolff Parkinson White Syndrome up to 2004.  The examiner stated that further notes only discuss Wolff Parkinson White Syndrome and make no mention of any coronary artery disease.  Furthermore, the Veteran's atherosclerotic heart disease developed forty years following his military service and, therefore, "[i]t is unlikely his service caused of contributed to his heart disease."

In September 2011, the Board referred the case for a VHA opinion.  The Board specifically asked whether "it is at least as likely as not (i.e., to at least a 50/50 degree of probability) that a diagnosed heart disorder, other than Wolff Parkinson White syndrome, first manifested in, and/or is related to the Veteran's military service..."  In addition, the Board also asked whether "it is at least as likely as not... that a diagnosed heart disorder, other than Wolff Parkinson White syndrome, developed due to or as a result of, or was aggravated by, the Veteran's service-connected anxiety disorder; or whether such a causal or aggravation relationship between a heart disorder other than Wolff Parkinson White syndrome and an anxiety disorder is unlikely (i.e., less than a 50/50 degree of probability.) 

An October 2011 VHA opinion was provided by Dr. C. H., the Clinical Director of Compensation and Pension at the Portland VA Medical Center who, after outlining the Veteran's relevant medical history on which the opinion was based, concluded:

The records show that [the Veteran] was bothered with episodic tachycardia due to [Wolff Parkinson White Syndrome], until it was successfully ablated in 1998.  In his later years, he was found to have coronary disease with ischemic cardiomyopathy.  This case was discussed with Portland [VA Medical Center] Cardiologist Dr. [G. G.], who opined that the anxiety was not the cause of his coronary disease.  There is no evidence in the records to support an aggravation of coronary disease by his anxiety.  Dr. [G.] states that the research does not support a solid connection between anxiety and coronary disease causation.  His coronary disease was most likely due to aging and the American lifestyle and diet.

The opinion of the VHA physician is of high probative value given that this doctor had the entire claims file available for review so that a solid basis was provided for an opinion.  The physician articulated what evidence was of record, and in discussing the evidence, explained why the conclusions were reached.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) (The credibility and weight to be attached to such opinions are within the providence of the Board as adjudicators).  The physician found that the record did not support a grant of service connection both on a direct and secondary basis.

The Veteran claim includes that his service-connected anxiety disorder aggravated his diagnosed coronary disease with ischemic cardiomyopathy.  When aggravation of a veteran's non-service-connected condition is proximately due to or the result of a service-connected condition, the veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).  The VHA physician concluded that the evidentiary record did not demonstrate that the Veteran's coronary disease was aggravated by his service-connected disability.  

The Board acknowledges that the Veteran is competent to give evidence about what he experienced, such symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  Moreover, the Federal Circuit Court has held that in certain situations, lay evidence can even be sufficient with respect to establishing medical matters such as a diagnosis.  Specifically, in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit commented that competence to establish a diagnosis of a condition can exist when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See also Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may comment on lay-observable symptoms). 

Similarly, the Court of Appeals for Veterans Claims has held that, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Furthermore, lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, the resolution of issues which involve medical knowledge, such as the diagnosis of a disability and the determination of medical etiology, requires professional evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992). 

We recognize the sincerity of the arguments advanced by the Veteran that his diagnosed heart disorder was incurred in service.  However, the medical evidence does not support his claim, as there is no objective evidence supporting otherwise.  The VHA physician determined that the Veteran's current heart disorder was most likely due to aging and his lifestyle and diet.  There also is no objective evidence supporting a finding that the diagnosis of a heart disorder is related to any event in service or was aggravated by a service-connected disability, namely his service-connected anxiety disorder.  

Moreover, the resolution of issues that involve medical knowledge, such as the diagnosis of a heart disorder requires professional evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  It is true that the Veteran's lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau, supra; Buchanan, supra (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when a lay person is competent to identify the medical condition, the lay person is reporting a contemporaneous medical diagnosis, or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, supra.  However, diagnosing a heart disorder, and commenting on its etiology, requires specialized training for a determination and is, therefore, not susceptible of lay opinions. 

Because the preponderance of the evidence is against the claims for service connection for a heart disorder other than Wolff Parkinson White Syndrome, to include as secondary to service-connected anxiety disorder, the benefit-of-the-doubt doctrine is inapplicable, and the claim on this basis must be denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.


ORDER

Entitlement to service connection for a heart disorder other than Wolff Parkinson White Syndrome is denied.




____________________________________________
SARAH B. RICHMOND
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


